DETAILED ACTION
	Claims 16-31 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (claims 20-31) along with an election of species in the reply filed on July 22, 2022 is acknowledged.  The traversal is on the ground(s) that the available evidence does not justify that there would be undue burden on the Examiner.  This is not found persuasive because search burden is not a consideration under international lack of unity practice.
The requirement is still deemed proper and is therefore made FINAL.  Claims 16-19 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  The search has been expanded to encompass compounds of Formula I where A is as defined, B is as defined where R1 and R6 do not link together to form a ring.  As the Markush grouping has been found to be improper, the subject matter where R1 and R6 form a ring is withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a 371 filing of PCT/EP2018/053670 filed on February 14, 2018, which claims benefit of DE 10 2017 203 164.6 filed on February 27, 2017 is acknowledged in the present application.
Information Disclosure Statement
The Information Disclosure Statements filed on December 23, 2019, March 9, 2020, March 20, 2020, November 30, 2020, March 1, 2021, July 19, 2021, and November 22, 2021 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the image of Embodiment 11 on page 57 is incomplete in the middle.  
Appropriate correction is required.
Claim Objections
Claims 20-31 are objected to because of the following informalities:  the claims contain elected and non-elected subject matter.  Appropriate correction is required.
Improper Markush Grouping
Claims 20-31 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formula I is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the B group, which is required for the utility of the genus to stabilize an organic material, is currently allowed to either allow the central nitrogen atom to be acyclic or to become part of a fused ring structure with the phenyl rings attached to the nitrogen.  The fused ring systems and the non-fused ring system where the nitrogen is acyclic belong to different recognized classes in the art, and therefore the Markush grouping does not relate to a substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 20 recites that A, B, and y are defined as in claim 17.  However, B and y are not defined in claim 17.  Therefore, the claims are indefinite.  For purposes of art, the definitions of A, B, and y from claim 16 are used.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 21, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ruger et al. (DD 146464).
	Ruger et al. teach the compound 
    PNG
    media_image1.png
    169
    193
    media_image1.png
    Greyscale
.  See Beispiel 17, page 10 and page 12.  Structure E is found on page 4.  This compound reads on Formula I where y is 1.  In A x is 1, n is 0, and Z1 and Z2 form a ring system.  In B, R1 to R10 are hydrogen.
	Ruger et al. do not teach specifically where the compound is used to stabilize an organic material.
	Ruger et al. teach that their claimed compounds are used to stabilize organic polymers by reducing self oxidation, thermolysis, and hydrolysis.  See page 1, lines 6-18.  The related compound where one phenyl ring is replaced by an ethyl group provides significant protection to polypropylene.  The polypropylene contains titanium, which is a pigment for claim 30.  See Beispiel 33, pages 13-14.  Compound 17 would be present if Beispiel 33 is repeated in 0.768 wt%.  With respect to claim 31, Beispiel 33 teaches that triphenyl phosphite and BHT (a phenolic antioxidant) can also be used to stabilize polypropylene.  
The person of ordinary skill in the art would be motivated to modify Beispiel 33 of Ruger et al. and arrive at the presently claimed invention as Ruger et al. teach that the compounds stabilize plastics against autooxidation, and that similar compounds to the claimed compound show significant stabilization.  The success of the related compounds would lead to a reasonable expectation of success.  Additionally, since TPP and BHT are taught as antioxidants capable of stabilizing polypropylene, the person of ordinary skill in the art would expect that if TPP or BHT were added to the claimed compound that a predictable result of stabilized polypropylene would be obtained.
Therefore, the claims are prima facie obvious.
Conclusion
	Claims 20-31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626